Champlin, J.
I concur with my Brother Campbell that the decree should be reversed. The decisions have been quite uniform to the effect that the motives of a party in doing a legal act cannot form the basis-upon wliltm TST<mna a remedy against'STtCir^artyr"" Under these circumstances, it should be left to the Legislature to define and prohibit the act and declare the remedy, as has been recently done in Massachusetts, Vermont, and some of the other states. Pub. Acts Mass. 1887, chap. 348; Pub. Acts Vt. 1886, p. 59.
I thinlfc, also, that legislation of the character contained in the statutes above cited is required, and would meet my hearty approval. We should then have a rule certain in its provisions and operative upon all alike with due and proper safeguards to the owners of private property.